DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 32 objected to because of the following informalities:  Claim 32 recites “the sensor mechanism”. This is improper antecedent basis. This can be corrected by changing claim 32 to be dependent from claim 24.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abernathy et al (US 20050001869) in view of Page (US 7918435).

Regarding claim 23, Abernathy (FIGs 1-2) discloses “A liquid material discharge device comprising: 
a storage container (42) storing a liquid material (understood to be a viscous liquid); 
a compressed-gas supply source (described in para 31) pressurizing the storage container; a nozzle (48) having a discharge flow path (interior); 
a reciprocating valve rod (45); 
a slide member (41) connected to the valve rod; an actuator (61) reciprocating the slide member (para 32); 
a valve seat (49) having a communication hole (59) that is communicated with the discharge flow path (see FIG 2); and 
a discharge control device (18, 70) controlling the actuator to open and close the communication hole by a tip of the valve rod (para 32)…”
Abernathy is silent regarding “wherein the liquid material discharge device further comprises a position detection mechanism detecting that the tip of the valve rod is at a contact position at which the tip contacts the valve seat.”
However, Page (embodiment of FIGs 8b-8c, analogous details in FIG 8a) (Column 11 lines 23-55) teaches a reciprocating rod dispensing valve analogous to Abernathy with an “actuator” (stepper motor 36) that drives a “slide member” (106, 54’,55’) coupled to a “valve rod” (51’) where the closed position of the valve rod (i.e. closed against the seat like in FIG 8a) is sensed by detecting (via sensor 114) a position of the slide member (Column 11 lines 46-51).
It would have been obvious, before the effective filing date, to modify the discharge valve system of Abernathy with “wherein the liquid material discharge device further comprises a position detection mechanism detecting that the tip of the valve rod is at a contact position at which the tip contacts the valve seat”, as taught by Page, to provide a feature which indicates the valve position to the controller for calibrated control.

Regarding claim 24, Page (embodiment of FIGs 8b-8c, analogous details in FIG 8a) (Column 11 lines 23-55), as applied to claim 23, further teaches “wherein the position detection mechanism includes a sensor mechanism (114) detecting that the slide member is at a predetermined position (Column 11 lines 45-55), and detects, by detecting a position of the slide member, that the tip of the valve rod is at the contact position (Column 11 lines 45-55).”

Regarding claim 25, Abernathy (FIGs 1-2)/Page (embodiment of FIGs 8b-8c, analogous details in FIG 8a) (Column 11 lines 23-55), as applied to claim 23, further teach “wherein the actuator includes, as a drive source, a motor (Abernathy 61) capable of controlling an advanced position of the valve rod with the discharge control device (Abernathy para 32), and the tip of the valve rod being at the contact position is detected by utilizing the advanced or retracted position of the valve rod (Page Column 11 lines 45-55; understood that this necessarily corresponds to the advanced closed position).”

Regarding claim 27-31, Abernathy/Page do not explicitly state “wherein the discharge control device controls an acceleration time Au in rising of the valve rod by the actuator to be held within a range of 2 to 300 [ms]”,
“wherein the discharge control device controls a target speed Vi in the rising of the valve rod by the actuator to be held within a range of 0.2 to 30 [mm/s]”,
“wherein the discharge control device controls an acceleration time Ad in lowering of the valve rod by the actuator to be held within a range of 2 to 300 [ms]”, and
“wherein the discharge control device sets the acceleration time Au in the rising of the valve rod and the acceleration time Ad in the lowering of the valve rod by the actuator to be the same.”
It would have been obvious, before the effective filing date, to specify the operation metrics of Abernathy/Page to be any desired amount, in this case valve acceleration time, such that: 
“wherein the discharge control device controls an acceleration time Au in rising of the valve rod by the actuator to be held within a range of 2 to 300 [ms]”,
“wherein the discharge control device controls a target speed Vi in the rising of the valve rod by the actuator to be held within a range of 0.2 to 30 [mm/s]”,
“wherein the discharge control device controls an acceleration time Ad in lowering of the valve rod by the actuator to be held within a range of 2 to 300 [ms]”, and
“wherein the discharge control device sets the acceleration time Au in the rising of the valve rod and the acceleration time Ad in the lowering of the valve rod by the actuator to be the same”,
	As the apparatus of Abernathy/Page substantially reads on the claimed structure, and choosing particular desired operation setting of said structure to achieve an expected result (valve rise/fall acceleration of which is necessarily present in the art already) would be within routine skill in the art. A benefit for doing so would be to utilize a quick motor startup.

Regarding claim 31, Page (embodiment of FIGs 8b-8c, analogous details in FIG 8a) (Column 11 lines 23-55) further teaches “wherein the actuator is driven by using, as a drive source, one selected from among a stepping motor (36 is called a stepper motor), a servomotor, and a linear motor.”
	It would have been obvious to try further modifying the motor of Abernathy such that is a stepper motor, as taught by Page, as Abernathy discloses a motor, and choosing a desired type of motor of a finite number of conventional motors to achieve the same expected result (drive motor) would be within routine skill in the art. One benefit would be to utilize a motor that can operate based on the sensor readings for a calibrated system.

    PNG
    media_image1.png
    655
    556
    media_image1.png
    Greyscale

Regarding claims 38-39, Page (annotated FIG 8x, analogous to 8b-8c) further teaches “further comprising: 
a first guide member (“first”) through which the valve rod is inserted, and which guides straight movement of the valve rod (would occur as it surrounds rod); and 
a second guide member (“second”) through which the valve rod is inserted, and which guides the straight movement of the valve rod at a position lower than the first guide member (would occur as it surrounds rod)”; and
“further comprising a third guide member (“third”) through which the valve rod is inserted, and which guides the straight movement of the valve rod at a position lower than the second guide member (would occur as it surrounds rod).”
It would have been obvious to further modify the valve of Abernathy with 

a second guide member through which the valve rod is inserted, and which guides the straight movement of the valve rod at a position lower than the first guide member”; and
“a third guide member through which the valve rod is inserted, and which guides the straight movement of the valve rod at a position lower than the second guide member”, as taught by Page, to provide structural support for the rod for better alignment. 

Claims 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abernathy/Page in view of Versteeg et al (US 5451260).

Regarding claim 40, Abernathy further discloses “An application device comprising: 
the liquid material discharge device according to claim 23 (as set forth above); 
a worktable (22) on which a workpiece (36) is to be placed (para 29); 
a relative driving device (38) moving the liquid material discharge device and the worktable relatively to each other (para 30); 
…
a drive control device (62) controlling the relative driving device.
Abernathy/Page are silent regarding “a cover constituting a negative pressure space in which the liquid material discharge device, the worktable, and the relative driving device are arranged; 
a depressurization device producing negative pressure inside the cover”. Abernathy does desire a vacuum effect to discharge the nozzle (para 39).
Versteeg (FIG 1) teaches a liquid nozzle delivery system (functionally analogous to Abernathy) where the dispensing operation occurs within a “cover” that is maintained at a negative pressure via vacuum pump 42.
Therefore it would have been obvious, before the effective filing date, to modify the apparatus of Abernathy/Page to further include  “a cover constituting a negative pressure space in which the liquid material discharge device, the worktable, and the relative driving device are arranged; 
a depressurization device producing negative pressure inside the cover”, as taught by Versteeg, to provide a protective enclosure that maintains a vacuum, as desired by Abernathy.

Regarding claim 41, Versteeg (FIG 1), as applied to claim 40, teaches “wherein the depressurization device is a vacuum pump (42).”

Regarding claim 42, Abernathy/Versteeg, as applied to claim 40, teaches “wherein the liquid material is applied onto the workpiece while the workpiece and the liquid material discharge device are moved relatively to each other in a state that an inner space of the cover is held under negative pressure by the depressurization device (when combined it is understood that the negative pressure of Versteeg occurs during the process, of which also includes the device movement of Abernathy).”

Regarding claim 43, Versteeg, as applied to claim 40, teaches “wherein the inner space of the cover is substantially under a vacuum (via 42).”

Allowable Subject Matter
Claims 26 and 32-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim, 26, closest art Abernathy/Page is silent regarding “wherein the discharge control device moves the valve rod to a safely closed position at which the valve rod is further lowered from the contact position by a predetermined distance.
No prior art remedies the deficiencies of Abernathy/Page. Furthermore, the modification would likely warrant hindsight reasoning.

Regarding claim 32, closest art Abernathy/Page is silent regarding “wherein the liquid material discharge device further comprises: 
a rod conjunction member connected to the valve rod and arranged in contact with the slide member in a separable manner; and 
an elastic member applying biasing force to keep the rod conjunction member and the slide member contacted with each other in a separable manner, 
wherein, when force acting to further advance the valve rod is applied by the actuator after the valve rod has come into contact with the valve seat, the slide member is moved downward away from the rod conjunction member, and the tip of the valve rod being at the contact position at which the tip contacts the valve seat is detected by detecting the downward movement of the slide member with the sensor mechanism.”

Claims 33-37 are also allowable by virtue of their dependency on claim 32.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Achleitner et al (US 20090078799) and Chastine et al (US 5875922).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PATRICK C WILLIAMS/Examiner, Art Unit 3753